Case 2:21-cv-01701-EEF-DMD Document 1-1 Filed 09/16/21 Page 1 of 6

From:

To:

Subject:
Date:
Attachments:

Tasha V/, Hebert
Stepharie Cooper

Fwd: Fae Remedios v. Dollar Tree
Friday, uly 23, 2021 10:38:46 AM
imane002,jpg

imaged03.ioa

imaaged04.ong

 

Tasha W. Hebert

Begin forwarded message:

From: "Tasha W. Hebert” <thebert‘@ leakeandersson.com>
Date: July 22. 2021 at 6:52:44 PM CDT

To: “Tasha W. Hebert" <thebert@leakeandersson.com>
Subject: Fwd: Fae Remedios v. Dollar Tree

Tasha W. Hebert

Begin forwarded message:

From: Bradley Phillips <bradley @ bphillipslaw.com>
Date: July 22. 2021 at 5:20:28 PM CDT

To: “Tasha W. Hebert" <thebert’@ leakeandersson.com>
Subject: Re: Fae Remedios v. Dollar Tree

Hi Tasha.

Sorry for the delay. Because Mrs. Remedios hasn‘t really gotten to a
stable point in her recovery. we haven't requested the records vet.
The thinking being that we prefer to get as complete as possible. we
wanted to get to a stable point. But when she fell. she was admitted to
the hospital within several hours and diagnosed with a brain bleed.
They did emergency surgery the same day to relieve the swelling and
removed a piece of her skull. A cranial implant was placed in
February. but was subsequently removed after there were
complications infection. llowever there were several attempts to
address this prior to removal.

My understanding as of my last meeting with the family that the hope

 

was sometime in July. they would try and go back in using the

EXHIBIT
"A"

 

 

 
Case 2:21-cv-01701-EEF-DMD Document 1-1 Filed 09/16/21 Page 2 of 6

removed portion of her skull which was cryogenically frozen. That’s
about the extent of the information [ can provide at this point. My
understanding is that the fall was not documented by the employees,
nor was the video from in store cameras retained. [ will make sure to
give you notice of any actions we will be taking moving forward.

Best,
Bradley Phillips.

On Tue, Jul 13, 2021 at 4:53 PM Tasha W. Hebert
<thebert(@leakeandersson.com> wrote:

Hi Bradicy and Sarah.

[ am representing Dollar Tree with respect to the above referenced
matter. It is my understanding that Ms. Remedios has undergone
some surgcries. Would you provide me with the medical records so
[ can get a grasp on your client's alleged injuries?

Also, | am happy to discuss this matter via phone.

Thank you.

Jasha W. ftebert
Case 2:21-cv-01701-EEF-DMD Document 1-1 Filed 09/16/21 Page 3 of 6

Website: www. leakeandersson.com

 

Confidentialit. Notice: This email and any attachment(s) (“email”) are subject to the
Electronic Communications Privacy Act. 18 U.S.C. $8 2510-2521, are confidential and
are intended for receipt or review only by the individuals and/or entities to whom this

 
ti

Case 2:21-cv-01701-EEF-DMD bocument 1-1 Filed 09/16/21 Page 4 of 6

 
Case 2:21-cv-01701-EEF-DMD Document 1-1 Filed 09/16/21 Page 5 of 6

email is addressed. This email may also include information or documents whose
disclosure and use may be protected by or subject to protections or privileges, such as the
attorney-client privilege. the work product’ immunity or other applicable laws or
regulations. Delivery to someone other than the named or intended recipiemt(s) shall not
be deemed to constitute a waiver or abandonment of any such privilege or protection by
the Sender. The review, distribution. storage, transmittal, disclosure or other use of any
email by any unintended or unauthorized recipient is expressly prohibited. If you are not
the named addressee (or an agent thereol) or this email has been addressed to you in error,
please immediately notify the Sender by reply email and permanently delete the email and
any attachment.

Bradley S. Phillips

Bradley Phillips, Esq.
Phillips Law, LLC

700 Camp Street

New Orleans LA, 70130
Office: (504) 434-7000
Fax: (504) 648-1405

Ga:
ta

This e-mail (and any documents accompanying it} may contain confidential information belonging to
the sender which is protected by the attorney-client privilege. The information is intended only for the
use of the individual or entity named above. If you are the intended recipient, you are hereby natified
that any disclosure, copying distribution or the taking of any action in reliance an the contents of this
information is strictly prohibited. If you have received this transmission in error, please immediately
notify us by telephone to arrange for the return of Ihe documents.
Case 2:21-cv-01701-EEF-DMD bocument 1-1 Filed 09/16/21 Page 6 of 6

 
